                   Case 2:21-cv-00327-BJR Document 1 Filed 03/10/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                       IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE WESTERN DISTRICT OF WASHINGTON

 9                                                            AT SEATTLE

10   ROBIN MAY, individually and as parent
     and legal guardian of J.M., a minor,                                  No. 2:21-cv-00327
11
                                                 Plaintiff,                NOTICE OF REMOVAL TO
12                                                                         FEDERAL COURT
                            vs.
13
     SAFEWAY, INC., a Delaware Corporation
14   doing business in and throughout the State
     of Washington,
15
                                                 Defendant.
16

17
                Please take notice that Defendant Safeway Inc. hereby removes to the United
18
     States District Court for the Western District of Washington the action described below.
19
     On September 8, 2020, Defendant Safeway Inc. was served with a summons
20
     (Attachment 1) and complaint in an action entitled May v. Safeway, Inc., King County
21
     Superior Court No. 20-2-13639-5 KNT. The first date upon which Safeway Inc. received
22
     a copy of this complaint was September 8, 2020. A minor was erroneously named as a
23
     party.       This error was subsequently corrected by way of an amended complaint
24
     (Attachment 2).
25

     NOTICE OF REMOVAL TO                                                              Turner Kugler Law, PLLC
     FEDERAL COURT - 1                                                                  6523 California Ave SW #454
     R :\6914\P LE A D IN G S \notice.rem oval.fed.wpd                                       Seattle, W A 98136
                                                                                              (206) 659-0679
                   Case 2:21-cv-00327-BJR Document 1 Filed 03/10/21 Page 2 of 3



 1              Neither the original complaint nor amended complaint specify the amount of

 2   damages being claimed by the Plaintiff and it is not apparent from the complaint whether

 3   the amount of damages sought would be greater than the minimum jurisdictional amount

 4   for this court. Safeway propounded a request for a statement of damages which asked

 5   Plaintiff to disclose the damages Plaintiff is claiming in this matter. On March 1, 2021,

 6   Plaintiff provided Safeway with a statement of damages which claims $163,922.16 in

 7   damages.

 8              There is complete diversity because the Plaintiff is a citizen of the State of

 9   Washington and Defendant Safeway Inc. is a corporation organized under the laws to the

10   State of Delaware with its principle place of business in the State of California.

11              This court has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)

12   because it is between citizens of different states and the amount in controversy exceeds

13   $75,000. This claim is removable to federal court by the defendant pursuant to 28 U.S.C.

14   §1441 based on diversity jurisdiction.

15              A jury trial has been demanded (Attachment 3)

16                                                   INTRADISTRICT ASSIGNMENT

17              The case is currently pending in King County so LCR 3(e) indicates it will be

18   initially assigned to a Seattle Judge.

19              A civil case cover sheet is attached as Attachment 4.

20              Dated: March 10, 2021.

21                                                        TURNER KUGLER LAW, PLLC

22                                                        By:      s/ John T. Kugler
                                                             John T. Kugler, WSBA # 19960
23                                                           Attorney for Defendant

24

25

     NOTICE OF REMOVAL TO                                                           Turner Kugler Law, PLLC
     FEDERAL COURT - 2                                                               6523 California Ave SW #454
     R :\6914\P LE A D IN G S \notice.rem oval.fed.wpd                                    Seattle, W A 98136
                                                                                           (206) 659-0679
                    Case 2:21-cv-00327-BJR Document 1 Filed 03/10/21 Page 3 of 3



 1                                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on March 10, 2021, I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF system which will send notification of such filing to the following:
 3
                             Attorney for Plaintiff:
 4                           Deborah A. Purcell
                             Khan Law Firm PLLC
 5                           8407 S. 259th St., Ste. 101
                             Kent, W A 98030
 6                           L3@ klawfirm .com

 7   and I hereby certify that I have m ailed by United States Postal Service the docum ent to the following non-
     CM/ECF participants:
 8
                                                                 s/ John T. Kugler
 9                                                           JOHN T. KUGLER, W SB #19960
                                                             Attorney for Defendant Safeway Inc.
10                                                           TURNER KUGLER LAW , PLLC
                                                             6523 California Ave SW #454
11                                                           Seattle, W A 98136-1833
                                                             Telephone: (206) 659-0679
12                                                           E-m ail: john@ turnerkuglerlaw.com

13

14

15

16

17

18

19

20

21

22

23

24

25

      NOTICE OF REMOVAL TO                                                                     Turner Kugler Law, PLLC
      FEDERAL COURT - 3                                                                            6523 California Ave SW #454
      R :\6914\P LE A D IN G S \notice.rem oval.fed.wpd                                                 Seattle, W A 98136
                                                                                                         (206) 659-0679
